July 1, 2014 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Vertex Energy, Inc. Request for Withdrawal of Registration Statement on Form S-8 (File No. 333-193586) Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Act”), Vertex Energy, Inc. (the “Registrant”) hereby respectfully requests that the Securities and Exchange Commission (the “Commission”) permit the withdrawal of its Registration Statement on Form S-8 (the “Form S-8”), including all exhibits thereto (File No. 333-193586), which were filed with the Commission on January 28, 2014.The Registrant has determined that as of the original filing date of the Form S-8, the Registrant was not eligible to use Form S-8. The Registrant intends to re-file an updated version of the Form S-8 following such withdrawal, at such time as the Registrant is eligible to use Form S-8. The Registrant requests in accordance with Rule 457(p) of the Act that all fees paid to the Commission in connection with the filing of the Form S-8 be credited for future use. No securities have been sold to date in connection with the offering registered on the Form S-8. If you have any questions, please do not hesitate to contact the undersigned at (281) 538-9802 xt. 104 or the Registrant’s counsel, David M. Loev, of The Loev Law Firm, PC at (713) 524-4110. Very truly yours, /s/ Chris Carlson Chris Carlson Chief Financial Officer
